UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 11, 2016 DIRECT INSITE CORP. (Exact Name of Registrant as Specified in Charter) Delaware 0-20660 11-2895590 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 East Broward Boulevard Suite 1550 Fort Lauderdale, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (954) 510-3750 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 11, 2016, Direct Insite Corp. (the “Company”) issued a press release announcing, among other things, the Company’s financial results for the three months ended March 31, 2016. A copy of the press release is furnished as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release of Direct Insite Corp. dated May 11, 2016, furnished herewith. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Direct Insite Corp. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIRECT INSITE CORP. Dated: May 11, 2016 By: /s/ Lowell Rush Lowell Rush Chief Financial Officer 3
